—Determination unanimously confirmed without costs and petition dismissed. Memorandum: Following a Tier III hearing, petitioner was found guilty of violating inmate rule 108.10 (7 NYCRR 270.2 [B] [9] [i] [escape]). The misbehavior report alleged that defendant left the correctional facility for several hours and went to a motel in Cortland where he rented a room. A receipt from the motel was attached to the misbehavior report and a forensic scientist opined that some of the writing on the receipt matched handwriting samples taken from petitioner. The Hearing Officer properly relied on the determination of the forensic scientist (see, Matter of Davidson v Coughlin, 219 AD2d 843, lv denied 87 NY2d 808). Petitioner did not object to the hearsay testimony of a correction officer relating information provided by the manager of the motel and thus failed to preserve his present contention for our review (see, Matter of Rivera v Selsky, 263 AD2d 955; Matter of Reeves v Goord, 248 AD2d 994, lv denied 92 NY2d 804). In any event, that contention lacks merit (see, People ex rel. Vega v Smith, 66 NY2d 130, 139). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Cayuga County, Corning, J.) Present— Denman, P. J., Pine, Hayes, Wisner and Balio, JJ.